Exhibit 10.5
PERFORMANCE SHARE AGREEMENT
UNDER THE
PINNACLE WEST CAPITAL CORPORATION
2007 LONG-TERM INCENTIVE PLAN
     THIS AWARD AGREEMENT is made and entered into as of                     
(the “Date of Grant”), by and between Pinnacle West Capital Corporation (the
“Company”), and                      (“Employee”).
BACKGROUND

  A.   The Board of Directors of the Company has adopted, and the Company’s
shareholders have approved, the Pinnacle West Capital Corporation 2007 Long-Term
Incentive Plan (the “Plan”), pursuant to which Performance Share Awards may be
granted to employees of the Company and its Subsidiaries and certain other
individuals.     B.   The Company desires to grant to Employee a Performance
Share Award under the terms of the Plan.     C.   Pursuant to the Plan, the
Company and Employee agree as follows:

AGREEMENT

  1.   Grant of Award. Pursuant to action of the Committee, which was taken on
the Date of Grant, the Company grants to Employee                      (___)
Performance Shares and Dividend Equivalents based on the dividends declared on
the Performance Shares. The Performance Shares granted under this Section 1 are
referred to in this Award Agreement as the “Base Grant.”     2.   Award Subject
to Plan. This Performance Share Award is granted under and is expressly subject
to all of the terms and provisions of the Plan, which terms are incorporated
herein by reference, and this Award Agreement.     3.   Performance Period. The
Performance Period for this Award begins January 1, ___ and ends December 31,
___.     4.   Payment.

  (a)   Performance Shares Payable In Stock. As soon as practicable in the
fiscal year immediately following the end of the Performance Period, but in no
event later than December 31 of such fiscal year, the Company will determine the
Company’s Earnings Per Share Growth Rate (as defined herein) as compared to the
Earnings Per Share Growth Rate of the Index set forth on Attachment A (the
“Index”) over the Performance Period and will deliver to Employee one (1) share
of the Company’s Stock for each then-outstanding Performance Share under this
Award Agreement. For avoidance of doubt, no acceleration of Performance Shares
or the Performance Period will occur on a Change of Control of the Company.    
(b)   Retirement. In the case of Employee’s Retirement (as defined herein)
during the Performance Period, Employee shall be deemed to have been employed by
the Company through the end of the Performance Period and

 



--------------------------------------------------------------------------------



 



      Employee will receive the Stock and Dividend Equivalents, if any, to which
Employee is entitled at the time specified in this Section. For purposes of this
Award Agreement, “Retirement” means a termination of employment which
constitutes an “Early Retirement” or a “Normal Retirement” under the Pinnacle
West Capital Corporation Retirement Plan.     (c)   Dividend Equivalents. In
satisfaction of the Dividend Equivalent Award made pursuant to Section 1, at the
time of the Company’s delivery of Stock to Employee pursuant to Subsection 4(a)
above, the Company also will deliver to Employee a cash payment equal to the
amount of dividends, if any, declared on the number of shares of Stock equal to
the number of shares of Stock delivered to Employee from the Date of Grant to
the date of the payment, plus interest on such amount at the rate of ___
percent, compounded quarterly, as determined pursuant to the Plan.

  5.   Performance Criteria and Adjustments.         Adjustment of Base Grant.
The Base Grant will increase or decrease based upon the Company’s “Earnings Per
Share Growth Rate” as compared to the Earnings Per Share Growth Rate of the
Index during the Performance Period, as follows:

      If the Company’s Earnings Per Share     Compound Growth Rate Over The
Performance   The Number of Period As Compared to the Index is:   Performance
Shares will be:
90th Percentile or Greater
  2 X Base Grant
75th Percentile
  1.5 X Base Grant
50th Percentile
  Base Grant
25th Percentile
  0.5 X Base Grant
Less than 25th Percentile
  None

     If intermediate percentiles are achieved, the number of Performance Shares
awarded will be prorated (partial shares will be rounded down to the nearest
whole share when applicable). For example, if the Company’s Earnings Per Share
Growth Rate during the Performance Period places the Company’s performance in
the 80th percentile, then the number of Performance Shares would be increased to
1.667 multiplied by the Base Grant. In no event will Employee be entitled to
receive a number of Performance Shares greater than 2 times the Base Grant, even
if the Company’s Earnings Per Share Growth Rate during the Performance Period
places the Company’s performance higher than the 90th percentile. Attachment B
provides a generic example of the operation of an Award granted under this Award
Agreement.

  6.   Earnings Per Share Growth Rate. “Earnings Per Share Growth Rate” for the
Performance Period is the compounded annual-growth rate (CAGR) of a company’s
earnings per share from continuing operations, on a fully diluted basis, during
the Performance Period; provided, however, that for purposes of calculating the
Company’s Earnings Per Share Growth Rate, SunCor Development Company’s earnings
from discontinued operations will be considered earnings from continuing
operations for each fiscal year during the Performance Period. Only those
companies which were in the Index at both the beginning and the ending of the
Performance Period will be considered. The Earnings Per Share Growth Rate of the
companies in the Index will be determined using an independent third party data
system. If the Index is discontinued, the Committee shall select the most
comparable index then in use for the sector comparison. In addition, if the
sector comparison is no longer representative of the Company’s industry or
business, the Committee shall replace the Index with the most representative
index then in use. Once the CAGR of the Company and all relevant companies in
the Index have been

 



--------------------------------------------------------------------------------



 



      determined, the member companies will be ranked from greatest to least
CAGR. Percentiles will be calculated based on a company’s relative ranking. For
example, company 1 out of 26 companies is given a percentile of 96.2% (1.0 –
1/26). Percentiles will be carried out to one (1) decimal place. If the Company
is not in the Index, then its percentile will be interpolated between the
companies listed in the relative ranking. These calculations will be verified by
the Company’s internal auditors.     7.   Termination of Award. This Award
Agreement will terminate and be of no further force or effect on the date that
Employee is no longer actively employed by the Company or any of its
Subsidiaries, whether due to voluntary or involuntary termination, death,
retirement, disability, or otherwise, except as specifically set forth in
Section 4. Employee will, however, be entitled to receive any Stock and Dividend
Equivalents payable under Section 4 of this Award Agreement if Employee’s
employment terminates after the end of the Performance Period but before
Employee’s receipt of such Stock and Dividend Equivalents.     8.   Section 409A
Compliance.

  (a)   Purpose of this Provision. Section 409A of the Code imposes a number of
requirements on “non-qualified deferred compensation” plans and arrangements.
Based on regulations issued by the Internal Revenue Service, the Company has
concluded that this Performance Share Award is subject to Section 409A. As a
result, unless the Plan and this Award Agreement are administered to comply with
the new rules, Employee will be required to pay an additional 20% tax (in
addition to regular income taxes) on the compensation provided by this Award
Agreement. In addition, under Section 409A additional interest will be payable.
    (b)   Compliance with Section 409A. The Company intends to comply with
Section 409A by assuring that all amounts to which Employee becomes entitled
hereunder are payable at a specified time or pursuant to a fixed schedule within
the meaning of Treas. Reg. § 1.409A-3(a)(4). As a result, any payment or
transfer to Employee shall be made at the time specified in Section 4. The
provisions of this Subsection 8(b) apply to all amounts due pursuant to this
Award Agreement.     (c)   Miscellaneous Payment Provisions. If a payment is not
made due to a dispute in payments, payments can be delayed in accordance with
Treas. Reg. § 1.409A-3(g).     (d)   Ban on Acceleration or Deferral. Under no
circumstances may the time or schedule of any payment made or benefit provided
pursuant to this Award Agreement be accelerated or subject to a further deferral
except as otherwise permitted or required pursuant to regulations and other
guidance issued pursuant to Section 409A of the Code.     (e)   No Elections.
Employee does not have any right to make any election regarding the time or form
of any payment due under this Award Agreement.

 



--------------------------------------------------------------------------------



 



  (f)   Compliant Operation and Interpretation. The Plan and this Award
Agreement shall be administered in compliance with Section 409A and each
provision of the Award Agreement and the Plan shall be interpreted, to the
extent possible, to comply with Section 409A.

  9.   Tax Withholding. Any and all payments made pursuant to this Award
Agreement shall be subject to applicable tax withholding requirements and
employment taxes. Employee must pay, or make arrangements acceptable to the
Company for the payment of any and all required federal, state, and local income
and payroll tax withholding. Employee may satisfy any such tax withholding
obligation by paying the amount in cash or by check. In the alternative,
Employee may elect to have the Company withhold shares of Stock having a Fair
Market Value on the date of withholding sufficient to cover the withholding
obligation. Within ___ days after the Date of Grant, Employee must elect, by
providing written notice to the Company, to satisfy any tax withholding
obligation by paying the amount in cash or by check or by having the Company
withhold shares of Stock having a Fair Market Value on the date of withholding
sufficient to cover the withholding obligation. In the absence of a timely
election by Employee, Employee’s tax withholding obligation will be satisfied
through the Company’s withholding shares of Stock as set forth above.     10.  
Continued Employment. Nothing in the Plan or this Award Agreement shall be
interpreted to interfere with or limit in any way the right of the Company to
terminate Employee’s employment or services at any time. In addition, nothing in
the Plan or this Award Agreement shall be interpreted to confer upon Employee
the right to continue in the employ or service of the Company.     11.   Voting
Rights. Employee is not entitled to voting rights with respect to shares of
Stock by virtue of this Award. Upon issuance of Stock in settlement of
Employee’s Performance Share Awards, Employee will have voting rights with
respect to such shares of Stock.     12.   Non-Transferability. Neither this
Award nor any rights under this Award Agreement may be assigned, transferred, or
in any manner encumbered except by will or the laws of descent and distribution,
and any attempted assignment, transfer, mortgage, pledge or encumbrance except
as herein authorized, will be void and of no effect.     13.   Definitions: Copy
of Plan and Plan Prospectus. To the extent not specifically defined in this
Award Agreement, all capitalized terms used in this Award Agreement will have
the same meanings ascribed to them in the Plan. Employee will receive a copy of
the Plan and the related Plan Prospectus. In the event of any conflict between
the terms and conditions of this Award Agreement and the Plan, the provisions of
the Plan shall control.     14.   Amendment. Except as otherwise provided in the
Plan, this Award Agreement may be amended only by a written agreement executed
by the Company and Employee.     15.   Choice of Law. This Award Agreement will
be governed by the laws of the State of Arizona, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Award Agreement to another jurisdiction.

 



--------------------------------------------------------------------------------



 



     An authorized representative of the Company has signed this Award Agreement
as of the Date of Grant.

              PINNACLE WEST CAPITAL CORPORATION
 
       
 
  By:     
 
     
 
  Its:     
 
     

 



--------------------------------------------------------------------------------



 



Attachment A
     The Index will be the S&P 1500 Super Composite Electric Utility Index.
Attachment B
Generic Example
(Performance Share Award)
ASSUMPTIONS:

•   Employee is granted 500 Performance Shares, which constitutes Employee’s
“Base Grant.”   •   During the Performance Period, the Company’s Earnings Per
Share Growth Rate is in the 88.3 percentile compared to the Index.

CALCULATION OF EMPLOYEE’S STOCK PAYMENT:

•   Based on the Company’s achievement of the 88.3 Percentile during the
Performance Period, to be determined as soon as practicable after the end of the
fiscal year immediately following the end of the Performance Period, Employee
will receive 971 shares of Stock, calculated as follows:

  o   750 shares of Stock as a result of the Company’s Earnings Per Share Growth
Rate meeting at least the 75th Percentile (1.5 X Base Grant) plus     o   221
shares of Stock as a result of the Company’s Earnings Per Share Growth Rate
achieving 13.3/15 of the Percentile increase between the 75th and 90th
Percentile (13.3/15 X 250) shares, with the 250 shares representing the Stock
opportunity between the 75th and 90th Percentiles). (Note: 13.3/15 X 250 shares
= 221.67 shares and must be rounded down to 221 shares.)

 



--------------------------------------------------------------------------------



 



Pinnacle West Capital Corporation
PERFORMANCE SHARE AWARD
ELECTION FORM



INFORMATION ABOUT YOU

             
Last
  First   Middle Initial   Employee ID#  

TAX WITHHOLDING ELECTION
 
I hereby elect to satisfy any tax withholding obligation associated with my
receipt of Stock pursuant to my Performance Share Agreement in the following
form (place an “X” in the “Cash” column or in the “Stock” column):
 

      Cash   Stock       (I will write a check
for my taxes that are due)   (The Company should withhold shares of my
stock to cover my taxes) o   o

 

                  PARTICIPANT NAME (PLEASE PRINT)                      
PARTICIPANT SIGNATURE   DATE

IMPORTANT NOTE: Please complete and return this Election Form to
                     at Mail Station                     

 